Exhibit 10.23
Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



LICENSE AGREEMENT
This LICENSE AGREEMENT (this “Agreement”), dated as of October 13, 2015 (the
“Effective Date”), is made by and between Eagle Pharmaceuticals, Inc., a
Delaware corporation having its principal office at 50 Tice Boulevard, Suite
315, Woodcliff Lake, NJ 07677 (“Licensee”), and Teikoku Pharma USA, Inc., a
California corporation having its principal office at 1718 Ringwood Avenue, San
Jose, CA 95131 (“Teikoku”). Licensee and Teikoku are each sometimes referred to
individually as a “Party” and together as the “Parties.”
RECITALS
WHEREAS, Teikoku is engaged in the research, development and commercialization
of proprietary pharmaceutical products and owns certain patents, know-how and
regulatory filings relating to certain products;
WHEREAS, Licensee is engaged in the commercialization of proprietary
pharmaceutical products; and
WHEREAS, Licensee desires to obtain from Teikoku, and Teikoku desires to grant
to Licensee, the exclusive rights in the Territory to certain patents, know-how
and regulatory filings for the commercialization of the Current Product (each as
defined below).
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, covenants and agreements contained herein, Licensee and
Teikoku, intending to be legally bound, hereby agree as follows:
ARTICLE 1
DEFINITIONS
When used in this Agreement, whether in the singular or plural, each of the
following capitalized terms shall have the meanings set forth in this Article 1.
1.1    “Affiliate” means a corporation or non-corporate business entity that,
directly or indirectly, controls, is controlled by, or is under common control
with the Person specified. An entity will be regarded as in control of another
entity if: (a) it owns, directly or indirectly, at least 50% of the voting
securities or capital stock of such entity, or has other comparable ownership
interest with respect to any entity other than a corporation; or (b) it
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of the corporation or non-corporate business entity,
as applicable, whether through the ownership or control of voting securities, by
contract or otherwise.
1.2    “[ * ]” has the meaning set forth in Section 2.4.
1.3    “Assignment Agreement” has the meaning set forth in Section 2.4.
1.4    “Breach Notice” has the meaning set forth in Section 10.2.
1.5    “Breaching Party” has the meaning set forth in Section 10.2.

1

--------------------------------------------------------------------------------



1.6    “Business Day” means any day, except Saturday and Sunday, on which
commercial banking institutions in New York are open for business. Any reference
in this Agreement to “day” whether or not capitalized shall refer to a calendar
day, not a Business Day.
1.7    “COGS” means, with respect to a particular calendar quarter, the cost of
goods sold with respect to the Licensed Product, including freight charges and
expenses, and shalt be calculated in accordance with GAAP, consistently applied.
1.8    “Combined Sale” has the meaning set forth in Section 5.3.
1.9    “Commercially Reasonable Efforts” means, with respect to the efforts of a
particular Party to complete specific tasks or obligations under this Agreement,
the efforts and resources that would be used, consistent with prevailing
pharmaceutical industry standards, by a company of similar size and scope to
such Party with respect to a product or potential product at a similar stage in
its development or product life and of similar market potential, taking into
account efficacy, safety, the anticipated Regulatory Authority approved
labeling, the competitiveness of alternative products in the marketplace, the
profitability of the product including the royalties payable to Third Party
licensors, any issues of patent coverage, the proprietary position of the
product, the likelihood of Regulatory Approval, and other relevant scientific,
technical and commercial factors. It is anticipated that the level of effort
will change over time, reflecting changes in the status of the product or
potential product and the market involved.
1.10    “Competing Product” means any alcohol-free formulation of a product
containing docetaxel as an active pharmaceutical ingredient, in any dosage form,
strength or size.
1.11    “Confidential Information” of a Party means all secret, confidential or
proprietary information or data, whether provided in written, oral, graphic,
video, computer or other form, provided by such Party (the “Disclosing Party”)
to the other Party (the “Receiving Party”) pursuant to this Agreement (including
information generated by or on behalf of such Party pursuant to this Agreement
and disclosed to the other Party), which may include without limitation
information relating to the Disclosing Party’s existing or proposed research,
development efforts, sales and supply forecasts, financial projections, other
sales and marketing information, patent applications, business or products and
any other materials that have not been made available by the Disclosing Party to
the general public. The terms of this Agreement shall also be deemed
Confidential Information of each Party, except to the extent disclosed pursuant
to Section 8.4 herein. Notwithstanding the foregoing sentences, the term
“Confidential Information” shall not include any information or materials that
the Receiving Party can demonstrate:
(a)    were already known to the Receiving Party (other than under an obligation
of confidentiality), at the time of disclosure by the Disclosing Party to the
extent such Receiving Party has documentary evidence to that effect;
(b)    were generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

2

--------------------------------------------------------------------------------



(c)    became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of the Receiving Party in breach of its
confidentiality obligations under this Agreement;
(d)    were subsequently lawfully disclosed to the Receiving Party by a Third
Party who had no obligation to the Disclosing Party not to disclose such
information to others;
(e)    were independently discovered or developed by or on behalf of the
Receiving Party without the use of the Confidential Information belonging to the
other Party and the Receiving Party has documentary evidence to that effect; or
(f)    is approved for release by the Disclosing Party in writing.
1.12    “Control,” “Controls,” or “Controlled” means, with respect to specific
materials, Know-How or Patent Rights, that the applicable Party owns or has a
license under such materials, Know-How or Patent Rights and has the ability to
grant to the other Party licenses or sublicenses thereto as contemplated under
this Agreement without violating the terms of any agreement or other arrangement
with, or the rights of, any Third Party existing as of the date on which such
license or sublicense is granted.
1.13    “Coordination Committee” has the meaning set forth in Section 3.6.
1.14    “Course of Action” has the meaning set forth in Section 11.4(a).
1.15    “Current Product” means the product with the composition and formulation
described in the NDA with the number 205934, as may be amended.
1.16    “Disclosing Party” has the meaning set forth in Section 1.11.
1.17    “Drug Master File” means a Drug Master File, as defined in the U.S.
Federal Food, Drug, and Cosmetic Act, pursuant to 21 C.F.R. § 314.420 as
amended, and the regulations promulgated thereunder (or the equivalent thereto
as specified in any succeeding legislation), or any foreign equivalent thereto,
with respect to the manufacture of the Current Product or any Licensed Product.
1.18    “FDA” means the United States Food and Drug Administration, or any
successor agency thereof.
1.19    “Field” means the field of oncology.
1.20    “First Commercial Sale” means, with regard to a particular Licensed
Product, the first commercial sale by Licensee or its Affiliate or sublicensee
of such Licensed Product to a Third Party for end use or consumption after
Licensee’s (or its Affiliate’s or sublicensee’s) receipt of Regulatory Approval
for such Licensed Product. Use of the Licensed Products for promotional,
sampling or compassionate use purposes that are customary in the prevailing
pharmaceutical industry shall not be considered a commercial sale hereunder.
1.21    “GAAP” means United States generally accepted accounting principles as
interpreted and accepted by the Financial Accounting Standards Board and the
Securities and Exchange Commission.

3

--------------------------------------------------------------------------------



1.22    “Gross Margin” means, for any calendar quarter, the Net Sales for such
quarter minus COGS for such quarter.
1.23    “ICH” has the meaning set forth in Section 3.2(f).
1.24    “Indemnitee” has the meaning set forth in Section 9.3(a).
1.25    “Indemnitor” has the meaning set forth in Section 9.3(a).
1.26    “Independent Sublicensee” has the meaning set forth in Section 10.4.


1.27    “Infringement Notice” has the meaning set forth in Section 11.3(a).
1.28    “Initial Payment” has the meaning set forth in Section 4.1.
1.29    “Know-How” means all non-public information, results and data of any
type whatsoever, in any tangible or intangible form whatsoever, whether or not
patentable, including databases, practices, methods, techniques, specifications,
formulations, formulae, knowledge, skill, experience, data (including
pharmacological, medicinal chemistry, biological, chemical, biochemical,
toxicological and clinical study data), analytical and quality control data,
stability data, studies and procedures, and manufacturing process and
development information, results and data (other than such Know-How which is or
becomes the subject of a Patent Right).
1.30    “Knowledge” means, with respect to a particular fact or matter, the
applicable Party or its Affiliate is actually aware of that fact or matter as of
the Effective Date following a reasonable internal review and discussion with
such Party’s or Affiliate’s officers and employees who could reasonably be
expected to be aware of such fact or matter.
1.31    “Launch Approval” has the meaning set forth in Section 3.4(b).
1.32    “Licensed Product” means any Current Product of Licensee or its
Affiliate or sublicensee.
1.33    “Licensee Indemnitees” has the meaning set forth in Section 9.2.
1.34    “Licensee Royalties” has the meaning set forth in Section 5.1.
1.35    “Licensee Royalty Term” means the period [ * ]
1.36    “Licensee Trademarks” has the meaning set forth in Section 6.1.
1.37    “Losses” has the meaning set forth in Section 9.1.
1.38    “Milestone Payment” has the meaning set forth in Section 4.2.

4

--------------------------------------------------------------------------------



1.39    “NDA” means a New Drug Application pursuant to 21 U.S.C. § 505(b)(1) or
§ 505(b)(2) submitted to the FDA or any successor application or procedure
required for Regulatory Approval to commence sale of the Current Product.
1.40    “Net Sales” means, with respect to any period, the gross amounts
invoiced by Licensee, any of its Affiliates or any of its sublicensees for sales
of Licensed Products to Third Parties, less the total of the following
deductions to the extent customary in the prevailing pharmaceutical industry and
actually allowed or incurred in connection with such sales:
(a)    trade, cash and quantity discounts;
(b)    excise, sales and other consumption taxes and custom duties to the extent
included in the invoice price;
(c)    freight, handling, insurance and other transportation or distribution
charges and fees to the extent included in the invoice price;
(d)    amounts repaid, credited or accrued by reason of returns, rejections,
defects or recalls or because of chargebacks, allowances, adjustments,
retroactive price reductions, refunds or billing errors;
(e)    payments and rebates related to the sale of such Licensed Products
accrued, paid or deducted pursuant to agreements (including, but not limited to,
managed care agreements) with Third Parties or governmental regulations; and
(f)    any amounts actually written off or specifically identified as
uncollectible, in accordance with GAAP consistently applied.
[ * ]
1.41    “Non-Breaching Party” has the meaning set forth in Section 10.2.
1.42    “Patent Rights” means the rights and interests in and to all issued
patents and pending patent applications, including without limitation, all
provisional applications, substitutions, continuations, continuations-in-part,
divisions, and renewals, all letters patent granted thereon, and all
patents-of-addition, reissues, reexaminations and extensions or restorations by
existing or future extension or restoration mechanisms (including regulatory
extensions), and all supplementary protection certificates, together with any
foreign counterparts thereof anywhere in the Territory.
1.43    “Person” or “person” means any individual, firm, corporation,
partnership, limited liability company, trust, unincorporated organization or
other entity or a government agency or political subdivision thereto, and shall
include any successor (by merger or otherwise) of such Person,
1.44    “Prosecution” or “Prosecute” means the preparation, filing, prosecution,
issuance and maintenance (including, without limitation, interference,
opposition and similar third party proceedings before the relevant patent
office) of any patent applications or patents.

5

--------------------------------------------------------------------------------



1.45    “Publishing Party” has the meaning set forth in Section 8.3.
1.46    “Quarter Start Date” means January 1, April 1, July 1 and October 1 of
any applicable year.
1.47    “Receiving Party” has the meaning set forth in Section 1.11.
1.48    “Regulatory Approval” means the issuance by the FDA of an action letter
indicating that an NDA is approved. For avoidance of doubt, Regulatory Approval
does not mean that the FDA issues an action letter indicating that an NDA is
approvable.
1.49    “Regulatory Authority” means any national (e.g., the FDA), state,
provincial or local regulatory agency, department, bureau, commission, council
or other governmental entity involved in or responsible for regulation of
medicinal products intended for human use in any country.
1.50    “Regulatory Dossier” means the technical, medical and scientific
registrations, authorizations and approvals (including, without limitation,
approvals of NDAs or foreign equivalents, supplements and amendments, pre- and
post- approvals, pricing and third party reimbursement approvals, and labeling
approvals) of any Regulatory Authority necessary for the development (including
the conduct of clinical trials), manufacture, distribution, marketing,
promotion, offer for sale, use, import, reimbursement, export or sale of the
Current Product in the Field in a regulatory jurisdiction in the Territory,
together with all related correspondence to or from any Regulatory Authority and
all documents referenced in the complete regulatory chronology for each NDA.
1.51    “Reserved Interests” has the meaning set forth in Section 2.5.
1.52    “Reviewing Party” has the meaning set forth in Section 8.3.
1.53    “RLD” has the meaning set forth in Section 3.2(f).
1.54    “Scientific Publication” has the meaning set forth in Section 8.3.
1.55    “SEC” has the meaning set forth in Section 8.2.
1.56    “Serious Adverse Drug Experience” means any of an “adverse drug
experience,” a “life-threatening adverse drug experience,” a “serious adverse
drug experience,” or an “unexpected adverse drug experience.” as those terms are
defined at 21 C.F.R. § 314.80 or relevant foreign regulation within the
Territory.
1.57    “Subject Product” means any alcohol-free formulation of a product
intended for injection containing docetaxel as an active pharmaceutical
ingredient, in any dosage strength or size.
1.58    “Sublicensing Income” means all upfront and/or milestone fees or other
consideration received by Licensee (other than Licensee Royalties or any other
amounts included in Gross Margin received from a sublicensee) in consideration
for any sublicense to a Third-Party sublicensee which includes rights to any
Teikoku Intellectual Property licensed hereunder.
1.59    “Supply Agreement” has the meaning set forth in Section 2.4.

6

--------------------------------------------------------------------------------



1.60    “Teikoku Developments” means [ * ]
1.61    “Teikoku Indemnitees” has the meaning set forth in Section 9.1.
1.62    “Teikoku Intellectual Property” means, collectively, the Teikoku Patent
Rights and the Teikoku Know-How.
1.63    “Teikoku Know-How” means, [ * ]
1.64    “Teikoku Patent Rights” means, [ * ]
1.65    “Term” has the meaning set forth in Section 10.1.
1.66    “Territory” means the United States, its territories and possessions.
1.67    “Third Party(ies)” means any Person other than Teikoku, Licensee and
their respective Affiliates.
1.68    “Third Party Claim” has the meaning set forth in Section 9.1.
1.69    “Third Party Manufacturers” means Third Parties who have been engaged by
Teikoku to perform services or supply facilities or goods (including, without
limitation, the Current Product) in connection with the manufacture, testing or
packaging of the Current Product by Teikoku.
1.70    “Title 11” has the meaning set forth in Section 10.7.
1.71    “Transfer Date” has the meaning set forth in Section 3.3(a).
1.72    “USP” has the meaning set forth in Section 3.2(f).
1.73    “Valid Claim” means a claim of an issued and unexpired patent, or a
claim of a pending patent application, within the Teikoku Patent Rights, which
claim has not been held invalid, unpatentable or unenforceable by a court or
other government agency of competent jurisdiction from which no appeal can be
further taken, and has not been held or admitted to be invalid, unpatentable or
unenforceable through abandonment, re-examination or disclaimer, opposition
procedure, nullity suit or otherwise, which claim, but for the licenses granted
herein, would be infringed by the manufacture, sale or importation of a Licensed
Product in the Territory.
1.74    “Wind-Down Period” has the meaning set forth in Section 10.6(c).
1.75    “Withholding Taxes” has the meaning set forth in Section 5.6.
ARTICLE 2
LICENSES AND EXCLUSIVITY
2.1    Licenses.
(a)    Subject to the terms and conditions of this Agreement, Teikoku hereby
grants to Licensee a royalty-bearing, exclusive (even as to Teikoku and its
Affiliates, except as provided in Section 2,1(b)) right and license, with the
right to grant sublicenses (subject to Section 2.2), under [ * ] (i) to

7

--------------------------------------------------------------------------------



make, have made, use, have used, market, have marketed, commercialize, have
commercialized, offer for sale, sell, have sold, import and have imported
Current Products in the Field in the Territory, and (ii) to make, have made, use
and have used Current Products anywhere in the world for the purpose of
marketing, commercialization or sale of Current Products in the Field in the
Territory.


(b)    For the avoidance of doubt, (i) the licenses and rights granted to
Licensee under this Agreement shall not include a right to offer for sale, sell
or have sold Current Products outside the Territory, and Licensee expressly
covenants that it shall not sell any Current Products, in the Territory in
circumstances in which Licensee knows or reasonably should know such Current
Products will be distributed or sold outside the Territory, (ii) Teikoku shall
retain the rights [ * ] to develop, have developed, make and have made Current
Products in the Field in the Territory solely for the purposes of distribution,
sale or other commercial pursuit of Current Products outside the Territory,
(iii) Teikoku shall be permitted to carry out and perform its tasks and
responsibilities under this Agreement, (iv) Teikoku shall retain the exclusive
rights to develop, have developed, make, have made, use, have used, market, have
marketed, commercialize, have commercialized, offer for sale, sell, have sold,
import and have imported Current Products outside the Field and/or outside the
Territory, and (v) subject to Section 2.1(d),Teikoku retains all rights to
pursue any of its Reserved Interests.
(c)    To the extent required by and in conformance with any applicable laws,
Licensee shall mark the Licensed Products with the numbers of the applicable
Teikoku Patent Rights.
(d)    Teikoku agrees that, except as otherwise expressly permitted under clause
(ii) of Section 2.1(b), during the Term of this Agreement, neither Teikoku nor
its Affiliates will directly or indirectly develop, commercialize, manufacture,
sell, market or otherwise promote, including pursuant to a license, any
Competing Product in the Field in the Territory. [ * ]
(e)    [ * ]
2.2    Sublicenses. Prior to granting any sublicenses for the Current Product to
any Third Parties, Licensee must obtain Teikoku’s prior written consent, such
consent not to be unreasonably withheld or delayed. Such sublicenses granted
hereunder must be in writing and Licensee shall ensure that all of the
applicable terms and conditions of this Agreement shall apply to such Third
Party sublicensees to the same extent as they apply to Licensee.
2.3    Use of Affiliates and Third Party Contractors. The licenses granted under
Section 2.1 include the right of Licensee to engage its Affiliates and Third
Party contractors in exercising such rights and in carrying out its activities
and obligations under this Agreement, provided that (i) all such agreements with
its Affiliates and Third Party contractors must be in writing and Licensee shall
ensure that all of the applicable terms and conditions of this Agreement shall
apply to such Affiliates and Third Party contractors to the same extent as they
apply to Licensee, and (ii) Licensee remains responsible for the compliance with
this Agreement by such Affiliates or Third Party contractors.

8

--------------------------------------------------------------------------------



2.4    Supply Agreement. The Parties hereby acknowledge and agree that,
concurrently with the execution and delivery of this Agreement, Teikoku has
assigned to Licensee all of its right, title and interest in and to the
Commercial Manufacturing and Supply Agreement [ * ] and Teikoku, which relates
to the manufacture and supply of the Current Product by [ * ] and Licensee has
agreed to assume all of Teikoku’s obligations under the Supply Agreement which
arise after the date of such assignment, all pursuant and subject to the terms
and conditions of an Assignment Agreement [ * ]


2.5    Reserved Interests. Notwithstanding anything to the contrary herein, but
subject to Section 2.1(d), Licensee acknowledges and agrees that this Agreement
shall not restrict or limit Teikoku or its Affiliates, at any time, with respect
to any activity, licensing or otherwise, related to any product other than the
Current Product. Licensee also acknowledges and agrees that any such activities
described in the foregoing sentence, as well as all rights and interests not
expressly granted to Licensee are reserved by Teikoku (the “Reserved
Interests”).
2.6    No Implied Grants. Except as expressly licensed hereunder, neither Party
grants any rights to the other Party under this Agreement, by implication or
estoppel, under any of its intellectual property rights.
ARTICLE 3
DEVELOPMENT AND COMMERCIALIZATION
3.1    Data and Materials Transfer and Right of Reference.
(a)    In furtherance of the licenses granted by Teikoku to Licensee under this
Agreement and the activities contemplated by this Article 3, Teikoku shall, or
shall cause its Affiliates or Third Party contractors to, transfer promptly (but
in all events within thirty (30) days following the Effective Date) to Licensee
a copy of the entire Regulatory Dossier for the Current Product for the
Territory in existence as of the Effective Date. Upon the occurrence of the
Transfer Date, Teikoku shall deliver to Licensee an updated copy of the entire
Regulatory Dossier for the Current Product for the Territory in existence as of
the Transfer Date. Without limiting the foregoing, Teikoku shall provide to
Licensee copies of all final audited study reports, prepared in accordance with
applicable FDA guidelines, for all studies relating to the Current Product.
(b)    Teikoku, to the extent it has the right to do so, hereby grants to
Licensee a “Right of Reference or Use” as that term is defined in 21 C.F.R. §
314.3(b) to any and all regulatory filings, data and information relating to the
Current Product, including without limitation that related to pharmacology,
toxicology, preclinical testing, clinical testing, chemistry, manufacturing and
controls data, hatch records, trials and studies, safety and efficacy,
manufacturing information, analytical and quality control, and agrees to sign,
and cause its Affiliates to sign, any instruments reasonably requested by
Licensee in order to effect such grant. In addition, Teikoku will use
commercially reasonable efforts to obtain, on Licensee’s behalf, a writing from
applicable Drug Master File holders for the Current Product granting Licensee
the right to reference such Drug Master Files. In the event that Teikoku is not
able to obtain any such writing, Teikoku promptly shall establish alternative
arrangements reasonably acceptable to Licensee whereby Licensee’s

9

--------------------------------------------------------------------------------



access to supply of the Current Product in commercially reasonable amounts for
launch and marketing thereof is not impaired by the lack of such writing. In
addition, upon Licensee’s request, Teikoku shall provide reasonable assistance
to Licensee in any efforts by Licensee to obtain a writing from applicable Drug
Master File holders for any other Subject Products developed, manufactured or
commercialized by Licensee granting Licensee the right to reference such Drug
Master Files.
3.2    Current Product Development. Teikoku will be responsible for, and will
bear all costs and expenses associated with, obtaining Regulatory Approval for
the Current Product in the Territory, except that Licensee [ * ] all trials
and/or studies conducted subsequent to receiving Regulatory Approval but
required as a condition for obtaining Regulatory Approval for the Current
Product in the Field in the Territory, provided, however, that Licensee shall be
entitled to deduct [ * ] of the reasonable and verifiable out of pocket costs
and expenses for such trials and/or studies from future Licensee Royalties
and/or future Sublicensing Income of Licensee due under this Agreement. Teikoku
will not be responsible for any other development or Regulatory Approval for any
other product. Subject to and without limiting the foregoing, Teikoku shall:
(a)    Use its Commercially Reasonable Efforts to progress NDA number 205934 for
the Current Product to Regulatory Approval;
(b)    Use its Commercially Reasonable Efforts to address any material concerns
(i.e., without resolution of which, Regulatory Approval of the Current Product
cannot be obtained or may be delayed) raised by the FDA with regard to the
Current Product, whether in an action letter indicating that the NDA for the
Current Product is approvable or otherwise;
(c)    Prior to Regulatory Approval of the Current Product in the Territory,
keep Licensee reasonably and promptly informed (and provide copies to Licensee)
of: (i) the preparation of all documents submitted to Regulatory Authorities and
the filing of all submissions relating to Regulatory Approval of the Current
Product in the Territory; and (ii) all regulatory actions, communications and
meetings with any Regulatory Authority with respect to the Current Product in
the Territory; including in each case, without limitation, with respect to
labeling matters. Teikoku shall furnish a draft of each such document and/or
submission described in the foregoing clause (i) to Licensee for review and
comment prior to the planned submission thereof and, in the case of any material
additions, changes or modifications proposed to be made by Teikoku, shall obtain
Licensee’s written approval (e.g., email) thereof prior to any such submission
(which approval shall not be unreasonably withheld or delayed by Licensee), and
Teikoku shall in good faith consider any comments timely made thereto by
Licensee. Teikoku shall collaborate in good faith with Licensee in connection
with all of the foregoing, and Licensee shall be permitted to attend any meeting
described in the foregoing clause (ii) upon Licensee’s request;
(d)    Ensure that the label for the Current Product included in the NDA at the
time of Regulatory Approval thereof shall be the label for the Current Product
furnished or otherwise approved in writing by Licensee, which approval will not
be unreasonably withheld, conditioned or delayed;

10

--------------------------------------------------------------------------------



(e)    At the written request of Licensee, facilitate discussions between
certain Third Party Manufacturers of Teikoku in order to assist Licensee in
obtaining its API requirements for Licensee’s use in manufacturing and
commercializing the Current Product in final form; and
(f)    [ * ]
3.3    Regulatory Matters; Teikoku Assistance.
(a)    Within twenty-five (25) days after Regulatory Approval of the Current
Product in the Territory, Teikoku shall submit to the FDA to transfer to
Licensee ownership of, and Licensee shall own in Licensee’s name, the entire
Regulatory Dossier for the Current Product, including without limitation NDA
number 205934, all at no additional charge to Licensee. Teikoku shall execute
and deliver to the applicable Regulatory Authority such documents as are
required to notify such Regulatory Authority of the transfer of such NDA to
Licensee. In addition, Teikoku promptly shall execute any and all other
instruments, forms of assignment or other documents and take such further
actions as Licensee may reasonably request in order to give effect to or
evidence the foregoing assignments. The date on which all such assignments have
been given effect in the United States shall be deemed the “Transfer Date” under
this Agreement.
(b)    Teikoku shall retain the right to use any and all information in the
Regulatory Dossier assigned to Licensee as described above, and the right of
reference to all such regulatory documents, solely for purposes relating to
Teikoku’s exercise of rights retained by it under Section 2.1(b) or otherwise
not granted to Licensee under this Agreement.
(c)    From and after the transfer of the Regulatory Dossier in the Territory as
provided above in paragraph (a) above:
(i)    Licensee shall have exclusive control over, and authority and
responsibility for, the regulatory strategies relating to the commercialization
of the Current Product in the Field, including, without limitation: (A) the
preparation of all documents submitted to Regulatory Authorities and the filing
of all submissions relating to Regulatory Approval of the Current Product in the
Field in the Territory; (B) all regulatory actions, communications and meetings
with any Regulatory Authority with respect to the Current Product in the
Territory; and (C) the conduct of any required post-marketing studies with
respect to the Current Product in the Field in the Territory and [ * ]
(ii)    Licensee shall be responsible for interfacing, corresponding and meeting
with all Regulatory Authorities in the Territory with respect to the Current
Product in the Field. Except as required by applicable law or as permitted under
paragraph (b) above, Teikoku shall not communicate directly with any Regulatory
Authority in the Territory relating to the Current Product in the Field without
the prior written consent of Licensee. In furtherance thereof, Teikoku shall
refer all Regulatory Authority communications relating to the Current Product in
the Field in the Territory to Licensee.

11

--------------------------------------------------------------------------------



(iii)    As applicable, the Parties shall cooperate with each other or their
applicable licensees to provide all reasonable assistance and take all actions
reasonably requested by the other Party that are necessary to comply with any
law applicable to the Current Product or Subject Products, including, but not
limited to, reporting of adverse drug experience reports (and Serious Adverse
Drug Experiences).
(v)    At no additional cost to Teikoku, Licensee shall make available to
Teikoku or its licensees on a reasonable basis any documents in the Regulatory
Dossier, and amendments thereto, and pharmacovigilance documentation for the
Current Product in the Territory that Teikoku or its licensees is required by
applicable law to reference in connection with seeking Regulatory Approval of
the Subject Product outside the Territory, provided that Teikoku requests such
access in writing and identifies such applicable law in such request. In
addition, Licensee shall consider in good faith any other reasonable request by
Teikoku for access to information in the Regulatory Dossier for the Current
Product.
(vi)    At no additional cost to Licensee, Teikoku shall make available to
Licensee or its sublicensees on a reasonable basis any documents in the
technical, medical and/or scientific registrations, authorizations and
approvals, and any amendments thereto, of any Regulatory Authority outside the
Territory for the Subject Product, and pharmacovigilance documentation for the
Current Product outside the Territory that Licensee or its sublicensees is
required by applicable law to reference in connection with the Regulatory
Approval of the Current Product in the Territory, provided that Licensee
requests such access in writing and identifies such applicable law in such
request. In addition, Teikoku shall consider in good faith any other reasonable
request by Licensee for access to such information for the Subject Product.
3.4    Commercialization.
(a)    Except as otherwise set forth in this Agreement, Licensee shall be solely
responsible for commercialization of Licensed Products in the Field in the
Territory, including without limitation with respect to:
(i)    sales and marketing;
(ii)    advertising, marketing and promotional materials;
(iii)    sales representatives and sales force matters;
(iv)    distribution;
(v)    regulatory compliance and communications and regulatory fees (e.g.,
adverse event reporting programs, establishment and product fees under the
Prescription Drug User Fee Act), in each case to the extent such
responsibilities or fees arise following Regulatory Approval of the Current
Product and transfer of the Regulatory Dossier for the Current Product in the
Territory as provided above in Section 3.3(a); and

12

--------------------------------------------------------------------------------



(vi)    product inquiries and complaints.
(b)    Licensee shall use Commercially Reasonable Efforts to commercialize
Licensed Products in the Field in the Territory, promptly after: (i) Regulatory
Approval for such Licensed Product in the Territory has been obtained, and (ii)
the transition as provided in Section 3.3(a) has been given effect (the
occurrence of all of the events described in clauses (i) through (ii),
collectively, “Launch Approval”).
(c)    [ * ]
3.5    Reports. [ * ]
3.6    Coordination Committee.
(a)    Within thirty (30) days after the Effective Date, the Parties will
establish a committee to manage and facilitate in an orderly manner the
transition of the Regulatory Dossier in the Territory as provided above in
Section 3.3(a) (the “Coordination Committee”). The Coordination Committee will
be comprised of equal numbers of representatives of each Party, with each Party
appointing [ * ] as members of the Coordination Committee. The Coordination
Committee may change its size from time to time by mutual consent of its
members. Each Party may replace its Coordination Committee representatives at
any time upon written notice to the other Party.
(b)    The Coordination Committee will meet in person (except that certain
representatives of the Parties may participate by telephone where necessary) no
less frequently than once every [ * ] until the Transfer Date, unless otherwise
agreed by the Parties. The members of the Coordination Committee may also
convene or be consulted from time to time by means of telecommunications,
videoconferences, electronic mail or correspondence, as deemed necessary or
appropriate. Meetings of the Coordination Committee that are held in person will
alternate between the offices of the Parties, or such other place as the Parties
may agree. The Coordination Committee shall appoint one (1) person (who need not
be a member of the Coordination Committee) to attend each meeting and record the
minutes of the meeting in writing. Such minutes shall be circulated to the
members of the Coordination Committee promptly following the meeting for review
and comment. The first meeting of the Coordination Committee will take place at
the offices of one of the Parties within [ * ] after the Effective Date.
(c)    The Coordination Committee will have only such purposes as are
specifically stated in this Agreement, and will have no power to amend or
interpret this Agreement or waive a Party’s rights or obligations under this
Agreement.
ARTICLE 4
INITIAL PAYMENT AND MILESTONE PAYMENT
4.1    Initial Payment. Within ten (10) Business Days following the Effective
Date, Licensee shall pay Teikoku [ * ] (the “Initial Payment”).



13

--------------------------------------------------------------------------------



4.2    Milestone Payment upon Regulatory or FDA Approval. Within ten (10)
Business Days following Teikoku’s submission of the NDA transfer letter to the
FDA pursuant to Section 3.3(a), Licensee shall pay Teikoku four million and
eight hundred fifty thousand U.S. Dollars ($4,850,000) the “Milestone Payment”)
in the manner set forth in Section 4.4.
4.3    Sublicensing Income. In the event that Licensee has granted any
sublicense under this Agreement, Licensee shall share with and pay to Teikoku [
* ] of all Sublicensing Income received by Licensee in consideration for such
sublicense; provided, however, that such percentage shall be reduced by [ * ]
for any period during which the manufacture, sale or importation of a Licensed
Product in the Territory is not covered by any Valid Claim within the Teikoku
Patent Rights. Licensee shall pay Teikoku within sixty (60) days after payment
is received from the relevant sublicensee.
4.4    Payment. The Initial Payment, the Milestone Payment and any Sublicensing
Income payment shall each be non-refundable and shall be made by Licensee in
U.S. Dollars by wire transfer in immediately available funds to the credit of
such bank account of Teikoku as is designated in Schedule 4.4.
ARTICLE 5
ROYALTIES
5.1    Royalty Rates. Commencing with First Commercial Sale of a Licensed
Product in the Territory, Licensee shall pay to Teikoku [ * ] of the Gross
Margin earned by Licensee, its Affiliates and sublicensees based on Net Sales of
Licensed Products in the Territory (“Licensee Royalties”). The obligation to pay
Licensee Royalties under this Article 5 shall be imposed only once (i) with
respect to any sale of the same unit of any Licensed Product, and (ii) with
respect to a single unit of any Licensed Product.
5.2    Royalty Term. The Licensee Royalties set forth in Section 5.1 shall be
payable as to each particular Licensed Product sold in the Territory during the
Licensee Royal Term; provided, however, that the applicable royalty rate under
Section 5.1 shall be reduced by [ * ] for any period during which the
manufacture, sale or importation of such Licensed Product in the Territory is
not covered by any Valid Claim within the Teikoku Patent Rights.
5.3    Bundled Products. [ * ]
5.4    Process Validation Batches. At the request of Licensee, Teikoku agrees to
sell Licensee all or a portion of Teikoku’s existing process validation batches
of the Current Product and all related supporting documentation, at a price to
be agreed by the Parties.
5.5    Reports and Payments. Licensee shall deliver to Teikoku, [ * ] a report [
* ] The total Licensee Royalties due in respect of Net Sales of Licensed
Products during such [ * ] shall be remitted at the time such report is made.



14

--------------------------------------------------------------------------------



5.6    “Taxes and Withholding. Any payments made by Licensee to Teikoku under
this Agreement may be reduced by the amount required to be paid or withheld
pursuant to any applicable law, including, but not limited to, United States
federal, state or local tax law (“Withholding Taxes”). Any such Withholding
Taxes required by law to be paid or withheld shall be an expense of, and borne
solely by, Teikoku. Licensee shall pay all applicable Withholding Taxes from
payments payable hereunder to the appropriate government authority on behalf of
Teikoku, as required by applicable law. Licensee shall submit to Teikoku
reasonable proof of payment of the Withholding Taxes, together with an
accounting of the calculations of such taxes, within thirty (30) days after such
Withholding Taxes are remitted to the proper authority. The Parties will
cooperate reasonably in completing and filing documents required under the
provisions of any applicable tax laws or under any other applicable law in
connection with the making of any required tax payment or withholding payment,
or in connection with any claim to a refund of or credit for any such payment.
5.7    Currency; Manner and Place of Payment. All payments hereunder shall be
payable in U.S. Dollars. All payments shall be made by wire transfer to the
credit of such bank account of Teikoku as is designated in Schedule 4.3 or as
may otherwise be designated at least ten (10) Business Days in advance by
Teikoku in writing to Licensee.
5.8    Maintenance of Records; Audit. For a period of [ * ] from the end of the
calendar quarter in which the particular sale occurred, Licensee shall maintain,
and shall require its Affiliates and sublicensees to maintain, complete and
accurate books and records in all material respects in connection with the sale
of Licensed Products hereunder, as necessary to allow the accurate calculation
consistent with GAAP of the Licensee Royalties due to Teikoku, including any
records required to calculate any royalty adjustments hereunder. [ * ] Such
examination shall be conducted, and Licensee shall [ * ] Each such examination
shall be limited to pertinent books and records for [ * ] provided, however,
that Teikoku shall not be permitted to audit the same period of time more than
once. Before permitting such independent accounting firm to have access to such
books and records, Licensee may require such independent accounting firm and its
personnel involved in such audit to sign a confidentiality agreement as to any
confidential information which is to be provided to such accounting firm, or to
which such accounting firm will have access, while conducting the audit under
this paragraph. The independent accounting firm will prepare and provide to each
Party a written report stating whether the royalty reports submitted and
royalties paid are correct or incorrect and the details concerning any
discrepancies. Such accounting firm may not reveal to Teikoku any information
learned in the course of such audit other than the amount of any such
discrepancies. Teikoku agrees to hold in strict confidence all information
disclosed to it, except to the extent necessary for Teikoku to enforce its
rights under this Agreement or to the extent disclosure is required by law. In
the event there was an underpayment by Licensee of amounts owed under this
Agreement, Licensee shall promptly [ * ] In the event that there was an
overpayment by Licensee hereunder, Teikoku shall promptly [ * ] Teikoku shall
bear the full cost of such audit unless such audit discloses an underreporting
by Licensee and the underreporting amount is in excess [ * ] in which case,
Licensee shall bear the full cost of such audit. [ * ]



15

--------------------------------------------------------------------------------



ARTICLE 6
TRADEMARKS
6.1    Licensee Trademarks. Licensee shall own any trademarks created by or on
behalf of Licensee that Licensee elects, in its sole discretion, to use in
connection with the Licensed Products (the “Licensee Trademarks”). Teikoku
acknowledges that the Licensee Trademarks and any domain names incorporating
such trademarks will be selected by Licensee and will be registered in
Licensee’s or its Affiliate’s name and will be the sole property of Licensee,
and Teikoku agrees that it will not have, assert or acquire any right, title or
interest therein or thereto or any good will associated therewith. Any trade
names, brand names, slogans, logos, designs, trade dress, copyrights and good
will used on or in connection with the Licensed Products may be selected by
Licensee in its sole discretion and shall be the sole and exclusive property of
Licensee. Neither Teikoku nor its Affiliates shall have the right or license to
use the Licensee Trademarks at any time before, during, or after the Term of
this Agreement; provided, however, that Teikoku shall be permitted to mention
the Licensee Trademarks to the extent necessary in making any permitted
disclosures after consultation with Licensee as required under Article 8.
ARTICLE 7
REPRESENTATIONS, WARRANTIES AND COVENANTS
7.1    Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as of the Effective Date that:
(a)    such Party is a corporation or entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has full corporate power and authority to execute and deliver this Agreement and
to carry out the provisions hereof and thereof;
(b)    such Party is duly authorized, by all requisite corporate action, to
execute and deliver this Agreement and to carry out the provisions hereof and
thereof, and the Person executing this Agreement on behalf of such Party is duly
authorized to do so by all requisite corporate action;
(c)    no consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority is required on the part of such Party in connection
with the valid execution, delivery and performance of this Agreement, except
where the failure to obtain any of the foregoing could not, individually or in
the aggregate, reasonably be expected to materially adversely affect such
Party’s ability to consummate the transactions contemplated herein or therein or
perform its obligations hereunder or thereunder;
(d)    this Agreement is a legal and valid obligation binding upon such Party
and enforceable in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws; and
(e)    the execution, delivery and performance by it of this Agreement and its
compliance with the terms and provisions of this Agreement does not and will not
(i) conflict with or result in a violation or breach of any of the terms,
conditions or provisions of its certificate or articles of incorporation or
by-laws (or other comparable corporate charter documents); (ii) conflict with or

16

--------------------------------------------------------------------------------



result in a violation or breach of any term or provision of any law or order
applicable to it; or (iii) (A) conflict with or result in a violation or breach
of, (B) constitute (with or without notice or lapse of time or both) a default
under, or (C) require it to obtain any consent, approval or action of, make any
filing with or give any notice to any Person as a result or under the terms of,
any note, bond, mortgage, indenture, license, agreement or other instrument or
obligation to which such Party or any of its Affiliates is a party or by which
such Party or any of its Affiliates or any of their respective properties or
assets may be bound; except, in the case of (i), (ii) and (iii) above, which
could not, individually or in the aggregate, reasonably be expected to
materially adversely affect its ability to consummate the transactions
contemplated herein or perform its obligations hereunder.
7.2    Additional Teikoku Representations and Warranties. Teikoku additionally
represents and warrants to Licensee as of the Effective Date that:
(a)    Teikoku has the full right, power and authority to grant, and is not
prohibited by the terms of any agreement to which it is a party from granting,
the licenses granted to Licensee under Article 2. Teikoku has not previously
granted any rights inconsistent with the rights and licenses granted to Licensee
under this Agreement;
(b)    Teikoku is the exclusive owner of all right, title and interest in the
Teikoku Patent Rights as set forth in Schedule 1. Schedule 1 contains a complete
and accurate description of all Patent Rights owned by, or otherwise Controlled
by, Teikoku or any of its Affiliates as of the Effective Date that are necessary
or useful to develop, manufacture or commercialize the Current Product in the
Field in the Territory. None of Teikoku’s Patent Rights is eligible for patent
extensions as of the date hereof;
(c)    to Teikoku’s Knowledge, neither the manufacture, use or sale of the
Current Product nor the use of the Teikoku Know-How by Licensee as contemplated
by this Agreement will infringe upon any Third Party’s patents or will
constitute a misappropriation of a Third Party’s trade secrets or other
intellectual property rights existing as of the Effective Date; neither Teikoku
nor its Affiliates and, to Teikoku’s Knowledge, its Third Party contractors,
have received any notice in writing, or otherwise have Knowledge of any facts,
which have, or reasonably should have, led Teikoku to believe that the
manufacture, use or sale of the Current Product or the use of the Teikoku
Know-How by Licensee as contemplated by this Agreement will infringe any rights
of a Third Party existing as of the Effective Date;
(d)    to Teikoku’s Knowledge, there is no Third Party using or infringing any
of the Teikoku Patent Rights or misappropriating or using Teikoku Know-How in
the Territory in derogation of the rights granted to Licensee in this Agreement;
and
(e)    Teikoku has provided to Licensee all material information, available to
Teikoku or its Affiliates, with respect to the safety and/or efficacy of the
Current Product, including without limitation, all material information related
to clinical and non-clinical studies, and, to Teikoku’s Knowledge, there is no
issue that would prevent Teikoku from obtaining Regulatory Approval in the
Territory for the Current Product and there are no material adverse effects that
would preclude

17

--------------------------------------------------------------------------------



Licensee or Licensee’s Affiliates from exercising any rights granted hereunder
or prohibiting the transactions contemplated by this Agreement.
7.3    Additional Licensee Representations and Warranties. Licensee additionally
represents and warrants to Teikoku as of the Effective Date that there is no
action, claim, demand, suit, proceeding, arbitration, grievance, citation,
summons, subpoena, inquiry or investigation of any nature, civil, criminal,
regulatory or otherwise, in law or in equity, pending or, to Licensee’s
Knowledge, relating to or threatened against Licensee in connection with or
relating to the transactions contemplated by this Agreement.
7.4    No Implied Warranties. Except as expressly set forth in this Agreement,
neither Party makes any representation or warranty, express or implied, with
respect to the subject matter hereof or the transactions contemplated hereby.
7.5    Certain Additional Covenants.
(a)    Each Party shall comply in all material respects with all laws, rules and
regulations applicable to its performance under this Agreement. Without limiting
the foregoing, Licensee shall conduct its marketing and sales activities under
this Agreement in compliance with applicable laws, rules and regulations and
prevailing pharmaceutical industry standards.
(b)    Teikoku shall not grant to any Third Party any rights inconsistent with
the rights and licenses granted to Licensee under this Agreement and Teikoku
will (i) use Commercially Reasonable Efforts to maintain the Teikoku Patent
Rights during the Term and (ii) give prompt written notice to Licensee a
reasonable time in advance of any action by Teikoku to abandon, or that may
adversely affect the prosecution and/or maintenance of, the Teikoku Patent
Rights and provide Licensee with a reasonable opportunity to prosecute and/or
maintain the affected Teikoku Patent Rights at Licensee’s sole cost and expense.
If Licensee assumes the prosecution and/or maintenance thereof, such Teikoku
Patent Rights shall cease to be included in the definition of Teikoku Patent
Rights as set forth in Section 1.64.
(c)    Teikoku shall promptly notify Licensee in writing upon becoming aware:
(i)    of any actual or threatened claim, judgment or settlement against or owed
by Teikoku with respect to any of the Teikoku Intellectual Property, or of any
threatened claims or litigation seeking to invalidate the Teikoku Patent Rights;
(ii)    of any actual or threatened investigation, inquiry, action or proceeding
by any Regulatory Authority or other government agency with respect to the
Current Product;
(iii)    of any actual or threatened action, suit or proceeding by any Third
Party which, if adversely determined, would have a material adverse effect upon
the ability of Licensee to use the Teikoku Intellectual Property as licensed
hereunder; or

18

--------------------------------------------------------------------------------



(iv)    that the manufacture, use or sale of the Current Product or the use of
the Teikoku Know-How may infringe any Patent Rights or other intellectual
property rights of a Third Party.
(d)    Teikoku will promptly disclose to Licensee all Teikoku Developments that
arise, if any. Information provided by Teikoku to Licensee with respect to such
Teikoku Developments will be in reasonable detail but in no circumstance less
than would be sufficient to permit an understanding of the nature of the Teikoku
Developments by a practitioner reasonably skilled in the relevant technical or
scientific area.


ARTICLE 8
CONFIDENTIALITY, PUBLICATION AND PUBLIC ANNOUNCEMENTS
8.1    Confidentiality. The Parties agree that during the Term, and for a period
[ * ] a Party receiving Confidential Information of the other Party shall (i)
maintain in confidence such Confidential Information to the same extent such
Party maintains its own proprietary information of similar kind and value (but
at a minimum each Party shall use commercially reasonable efforts to maintain
Confidential Information in confidence); (ii) not disclose such Confidential
Information to any Third Party without prior written consent of the Disclosing
Party, except for (a) disclosures to its actual or potential sublicensees,
commercial partners, manufacturers and distributors for Current Products and its
actual or proposed investors or other financing sources who, in each such case
under this clause (a), agree to be bound by obligations of non-disclosure and
non-use at least as stringent as those contained in this Article 8 and (b)
disclosures to Regulatory Authorities or other governmental authorities in order
to obtain, maintain or defend Patent Rights with respect to the Current Product
or as required in connection with any filing, application or request for
Regulatory Approval for the Current Product; and (iii) not use such Confidential
Information for any purpose except those purposes permitted by this Agreement.
Teikoku acknowledges that notwithstanding any other provision of this Agreement,
it shall be an uncurable material breach of this Agreement if Teikoku breaches
this Section 8.1 with respect to any Confidential Information of Licensee
regarding actual or projected financial, sales or supply information or
forecasts, including without limitation disclosing such Confidential Information
or any portion thereof to investors, analysts or any other Third Party or
providing opinions or financial projections to any Third Party based on such
Confidential Information. Teikoku shall in no event be restricted from providing
its own financial projections, so long as Licensee’s confidential projections
are not disclosed and Teikoku’s projections are not in any way attributed to
Licensee by Teikoku. For the avoidance of doubt, any financial information of
Licensee that is made generally available to the public by Licensee shall not be
considered Confidential Information of Licensee.
8.2    Authorized Disclosure. Notwithstanding any other provision of this
Agreement, the Receiving Party may disclose Confidential Information of the
Disclosing Party to a Third Party: (i) to the extent and to the Persons as
required by an applicable law, rule, regulation, legal process or court order,
or an applicable disclosure requirement of any Regulatory Authority, the U.S.
Securities and Exchange Commission (“SEC”), the Nasdaq market or any other
securities exchange or market; or (ii) to the extent

19

--------------------------------------------------------------------------------



necessary to exercise the rights granted to or retained by the Receiving Party
under this Agreement in filing or prosecuting patent applications, prosecuting
or defending litigation or otherwise establishing rights or enforcing
obligations under this Agreement; provided, however, that the Receiving Party
shall provide prior notice of such intended disclosure to the Disclosing Party
if possible under the circumstances and shall disclose only such Confidential
Information of the Disclosing Party as is reasonably required to be disclosed.
8.3    Scientific Publications. Subject to existing obligations of each Party to
any Third Party and excluding any publications currently being pursued, prior to
making any formal scientific publication relating to any Licensed Product or
Current Product in the Field (a “Scientific Publication”), each Party (the
“Publishing Party”) agrees to provide the other Party (the “Reviewing Party”)
the opportunity to review: (a) any proposed Scientific Publication comprising a
formal scientific paper for publication in any peer reviewed journal at least
thirty (30) days prior to its submission for intended publication, and (b) any
proposed Scientific Publication comprising a formal scientific abstract or
poster at least ten (10) days prior to its submission for intended publication.
The Reviewing Party shall have the right (i) to request in good faith a delay in
the Scientific Publication in order to protect patentable information; and (ii)
to require the Publishing Party to remove from the Scientific Publication the
Reviewing Party’s Confidential Information. If the Reviewing Party requests a
delay pursuant to clause (i) of the preceding sentence, the Publishing Party
shall delay the submission for Scientific Publication for a period of sixty (60)
days from such request to enable patent applications to be filed protecting each
Party’s rights in such information. Upon the expiration of the applicable period
specified above in this Section 8.3, the Publishing Party shall be free to
proceed with the Scientific Publication as transmitted to the Reviewing Party,
except to the extent that the Reviewing Party has exercised its rights under
clause (i) or (ii) of the second preceding sentence.
8.4    Disclosure of Agreement. The Parties agree that the material terms of
this Agreement shall be considered Confidential Information of both parties,
subject to the special authorized disclosure provisions set forth below in this
Section 8.4 (in lieu of the authorized disclosure provisions set forth in
Section 8.2, to the extent of any conflict) and without limiting the generality
of the definition of Confidential Information set forth in Section 1.11. The
Parties will mutually agree the text of a press release announcing the execution
of this Agreement. Thereafter, if either Party desires to make a public
announcement concerning the terms of this Agreement, such Party shall give
reasonable prior advance notice of the proposed text of such announcement to the
other Party for its prior review and approval, such approval not to be
unreasonably withheld. A Party shall not be required to seek the permission of
the other Party to repeat or disclose any information as to the terms of this
Agreement that has already been publicly disclosed by such Party in accordance
with the foregoing or by the other Party, or any similar or comparable
information. Either Party may disclose the terms of this Agreement to such
Party’s existing investors, lenders, directors and professional advisors and to
potential investors, lenders, acquirors or merger partners and their
professional advisors who are bound by written or professional obligations of
non-disclosure and non-use that are at least as stringent as those contained in
this Article 8 or are customary for such purpose. Licensee also may disclose the
relevant terms of this Agreement to potential sublicensees who agree to be bound
by obligations of non-disclosure and non-use at least as stringent as those
contained in this Article 8. Each Party acknowledges that the other Party may be

20

--------------------------------------------------------------------------------



obligated to file a copy of this Agreement with the SEC with its next quarterly
report on Form 10-Q, annual report on Form 10-K or current report on Form 8-K or
with any registration statement filed with the SEC pursuant to the Securities
Act of 1933, as amended and each Party shall be entitled to make such filings,
provided, however, that the filing Party requests (to the extent legally
permitted) confidential treatment of the terms hereof for which confidential
treatment is customarily sought, to the extent such confidential treatment is
reasonably available to such Party under the circumstances then prevailing. In
the event of any such filing, the filing Party will provide the other Party with
a copy of the Agreement marked to show provisions for which the filing Party
intends to seek confidential treatment and shall reasonably consider the other
Party’s timely comments thereon.
8.5    Unauthorized Use. If either Party becomes aware or has knowledge of any
unauthorized use or disclosure of the other Party’s Confidential Information, it
shall promptly notify the other Party of such unauthorized use or disclosure.
8.6    Return of Confidential Information. Upon termination of this Agreement,
the Receiving Party shall promptly return all of the Disclosing Party’s
Confidential Information, including all reproductions and copies thereof in any
medium (except that the Receiving Party may retain one copy for its legal files)
except as otherwise reasonably necessary to exercise the Receiving Party’s
surviving rights under this Agreement.
ARTICLE 9
INDEMNIFICATION
9.1    Licensee. Licensee shall indemnify, defend and hold harmless Teikoku and
its Affiliates and their respective directors, officers, employees and agents
(the “Teikoku Indemnitees”) from and against any and all losses, costs, damages,
liabilities fees or expenses (including reasonable attorney’s fees and expenses)
(“Losses”) incurred in connection with or arising out of any Third Party claim,
suit, action or proceeding (a “Third Party Claim”) against any Teikoku
Indemnitees to the extent resulting from [ * ]
9.2    Teikoku. Teikoku shall indemnify, defend and hold harmless Licensee and
its Affiliates and their respective directors, officers, employees and agents
(the “Licensee Indemnitees”) from and against any and all Losses incurred in
connection with or arising out of any Third Party Claim against any Licensee
Indemnitees to the extent resulting from [ * ]
9.3    Indemnification Procedures.
(a)    In the case of a Third Party Claim made by any Person who is not a Party
to this Agreement (or an Affiliate thereof) as to which a Party (the
“Indemnitor”) may be obligated to provide indemnification pursuant to this
Agreement, such Party seeking indemnification hereunder (the “Indemnitee”) will
notify the Indemnitor in writing of the Third Party Claim (and specifying in
reasonable detail the factual basis for the Third Party Claim and, to the extent
known, the amount of the Third Party Claim) reasonably promptly after becoming
aware of such Third Party Claim; provided, however, that failure to give such
notification will not affect the indemnification provided hereunder except to
the extent the Indemnitor shall have been actually prejudiced as a result of
such failure.

21

--------------------------------------------------------------------------------



(b)    If a Third Party Claim is made against an Indemnitee and the Indemnitor
acknowledges in writing its obligation to indemnify the Indemnitee therefor, the
Indemnitor will be entitled, within one hundred twenty (120) days after receipt
of written notice from the Indemnitee of the commencement or assertion of any
such Third Party Claim, to assume the defense thereof (at the expense of the
Indemnitor) with counsel selected by the Indemnitor and reasonably satisfactory
to the Indemnitee, for so long as the Indemnitor is conducting a good faith and
diligent defense. Should the Indemnitor so elect to assume the defense of a
Third Party Claim, the Indemnitor will not be liable to the Indemnitee for any
legal or other expenses subsequently incurred by the Indemnitee in connection
with the defense thereof; provided, however, that if under applicable standards
of professional conduct a conflict of interest exists between the Indemnitor and
the Indemnitee in respect of such claim, such Indemnitee shall have the right to
employ separate counsel (which shall be reasonably satisfactory to the
Indemnitor) to represent such Indemnitee with respect to the matters as to which
a conflict of interest exists and in that event the reasonable fees and expenses
of such separate counsel shall be paid by such Indemnitor; provided, further,
that the Indemnitor shall only be responsible for the reasonable fees and
expenses of one separate counsel for such Indemnitee. If the Indemnitor assumes
the defense of any Third Party Claim, the Indemnitee shall have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnitor. If the Indemnitor assumes
the defense of any Third Party Claim, the Indemnitor will promptly supply to the
Indemnitee copies of all correspondence and documents relating to or in
connection with such Third Party Claim and keep the Indemnitee informed of
developments relating to or in connection with such Third Party Claim, as may be
reasonably requested by the Indemnitee (including, without limitation, providing
to the Indemnitee on reasonable request updates and summaries as to the status
thereof). If the Indemnitor chooses to defend a Third Party Claim, all
Indemnitees shall reasonably cooperate with the Indemnitor in the defense
thereof (such cooperation to be at the expense, including reasonable legal fees
and expenses, of the Indemnitor). If the Indemnitor does not elect to assume
control of the defense of any Third Party Claim within the one hundred twenty
(120) day period set forth above, or if such good faith and diligent defense is
not being or ceases to be conducted by the Indemnitor, the Indemnitee shall have
the right, at the expense of the Indemnitor, after three (3) Business Days’
notice to the Indemnitor of its intent to do so, to undertake the defense of the
Third Party Claim for the account of the Indemnitor (with counsel selected by
the Indemnitee), and to compromise or settle such Third Party Claim, exercising
reasonable business judgment; provided, however, that the Indemnitee shall not
compromise or settle such Third Party Claim without the Indemnitor’s prior
written consent (which consent shall not be unreasonably withheld) if such
compromise or settlement would result in an admission or liability or loss of
right by the lndemnitor or payment by the Indemnitor. The Indemnitor agrees to
reasonably cooperate with the Indemnitee in such defense, at the Indemnitor’s
expense, including being joined as a necessary party.



22

--------------------------------------------------------------------------------



(c)    If the Indemnitor acknowledges in writing its obligation to indemnify the
Indemnitee for a Third Party Claim, the Indemnitee will agree to any settlement,
compromise or discharge of such Third Party Claim that the Indemnitor may
recommend that by its terms obligates the Indemnitor to pay the full amount of
Losses (whether through settlement or otherwise) in connection with such Third
Party Claim and unconditionally and irrevocably releases the Indemnitee
completely from all liability in connection with such Third Party Claim;
provided, however, that, without the Indemnitee’s prior written consent, the
Indemnitor shall not consent to any settlement, compromise or discharge
(including the consent to entry of any judgment), and the Indemnitee may refuse
in good faith to agree to any such settlement, compromise or discharge, that
provides for injunctive or other non-monetary relief affecting the Indemnitee.
If the Indemnitor acknowledges in writing its obligation to indemnify the
Indemnitee for a Third Party Claim, the Indemnitee shall not (unless required by
law) admit any liability with respect to, or settle, compromise or discharge,
such Third Party Claim without the Indemnitor’s prior written consent (which
consent shall not be unreasonably withheld).
9.4    Insurance Proceeds. Any indemnification hereunder shall be made net of
any insurance proceeds recovered by the Indemnitee (it being understood that an
Indemnitee may simultaneously pursue an insurance claim and a claim for
indemnification hereunder); provided, however, that if, following the payment to
the Indemnitee of any amount under this Article 9, such Indemnitee recovers any
insurance proceeds in respect of the claim for which such indemnification
payment was made, the Indemnitee shall promptly pay an amount equal to the
amount of such proceeds (but not exceeding the amount of such indemnification
payment) to the indemnifying Party.
9.5    Insurance. Each Party agrees to obtain and maintain commercial general
liability insurance of [ * ] Each Party shall maintain such insurance for so
long as the Current Product in the Territory continues to be manufactured or
sold and thereafter for so long as is necessary to cover any and all Third Party
Claims which may arise from the development, manufacture or sale of Current
Products in the Territory. Upon reasonable request by a Party, the other Party
shall produce evidence that such insurance policies are valid, kept up to date
and in full force and effect.
9.6    Limitation of Liability. IN NO EVENT SHALL EITHER PARTY OR THEIR
AFFILIATES BE LIABLE OR OBLIGATED TO THE OTHER PARTY IN ANY MANNER FOR ANY
SPECIAL, NON-COMPENSATORY, CONSEQUENTIAL, INDIRECT, INCIDENTAL, STATUTORY OR
PUNITIVE DAMAGES OF ANY KIND, INCLUDING LOST PROFITS AND LOST REVENUE,
REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT, NEGLIGENCE, STRICT
PRODUCT LIABILITY OR OTHERWISE, EVEN IF INFORMED OF OR AWARE OF THE POSSIBILITY
OF ANY SUCH DAMAGES IN ADVANCE, PROVIDED THAT THIS LIMITATION OF LIABILITY SHALL
NOT APPLY (I) FOR A MATERIAL BREACH OF ARTICLE 8 AND/OR (II) TO THE EXTENT SUCH
LIABILITY CONSTITUTES A “LOSS” IN CONNECTION WITH SECTIONS 9.1, 9.2 AND/OR 9.3.



23

--------------------------------------------------------------------------------



ARTICLE 10
TERM AND TERMINATION
10.1    Term. Except as set forth in Section 12.13, unless earlier terminated by
mutual agreement of the Parties in writing or pursuant to the provisions of this
Article 10, this Agreement will become effective as of the Effective Date and
continue in full force and effect until [ * ] throughout the Territory (the
“Term”).
10.2    Material Breach. Upon a material breach of this Agreement by a
particular Party (in such capacity, the “Breaching Party”), the other Party (in
such capacity, the “Non-Breaching Party”) may provide written notice (a “Breach
Notice”) to the Breaching Party specifying the material breach. If the Breaching
Party fails to cure such material breach [ * ] then the Non-Breaching Party may
terminate this Agreement. [ * ]
10.3    Bankruptcy or Insolvency. Either Party may, subject to the provisions
set forth herein, terminate this Agreement by giving the other Party written
termination notice if, at any time, the other Party shall: (a) file in any court
pursuant to any statute a petition for bankruptcy or insolvency, or for
reorganization in bankruptcy, or for an arrangement or for the appointment of a
receiver, trustee or administrator of such Party or of its assets; (b) be served
with an involuntary petition against it, filed in any insolvency proceeding, and
such petition shall not be dismissed within sixty (60) days after the filing
thereof; (c) propose or be a party to any dissolution; or (d) make an assignment
for the benefit of its creditors.
10.4    Termination by Licensee. Licensee may terminate this Agreement [ * ]
10.5    Continuing Rights of Sublicensees. Upon any termination of any license
rights granted to Licensee under this Agreement, each sublicense previously
granted by Licensee or any of its Affiliates under such license right to any
Person that is not an Affiliate of Licensee (each, an “Independent Sublicensee”)
shall [ * ]
10.6    Effect of Expiration or Termination of Agreement.
(a)    Expiration or termination of this Agreement in its entirety pursuant to
this Article 10 shall not (i) relieve a Party hereto of any obligation accruing
to such Party prior to such termination, or (ii) result in the waiver of any
right or remedy by a Party hereto accruing to such Party prior to such
termination. Without limiting the foregoing, upon expiration or termination of
this Agreement in its entirety pursuant to this Article 10, Licensee shall pay
Teikoku all outstanding accrued payments under this Agreement in the manner
required by this Agreement but shall not be liable for or have any obligation to
pay any amount or payment accruing or becoming payable under this Agreement
after the date of expiration or termination of this Agreement (except for
royalties payable with respect to the sale of any Licensed Products during the
Wind-Down Period pursuant to Section 10.6(c)).
(b)    Upon expiration of this Agreement pursuant to Section 10.1, [ * ]



24

--------------------------------------------------------------------------------



(c)    Upon termination of this Agreement in its entirety by Licensee or by
Teikoku pursuant to Sections 10.2 or 10.3 or by Licensee pursuant to Section
10.4, Licensee shall have [ * ] (the “Wind-Down Period”), subject to the payment
of royalties and other terms of this Agreement. After the Wind-Down Period, [ *
]
10.7    Rights in Bankruptcy. [ * ]
ARTICLE 11
INTELLECTUAL PROPERTY
11.1    Prosecution of Teikoku Patent Rights. Teikoku shall [ * ]
11.2    Abandonment of Prosecution by Teikoku. Teikoku shall notify Licensee in
the event it for any reason elects to [ * ] and Teikoku shall [ * ]
11.3    “Third Party Infringement.
(a)    Suits for Infringement of the Teikoku Patent Rights or Teikoku
Trademarks. If Teikoku or Licensee becomes aware of infringement of any patent
included in the Teikoku Patent Rights by a Third Party in the Territory, such
Party shall promptly notify the other Party in writing to that effect and
provide a summary of the relevant facts and circumstances known to such Party
relating to such infringement (“Infringement Notice”). Promptly after receipt of
an Infringement Notice, the Parties shall discuss in good faith the infringement
and appropriate actions that could be taken to cause it to cease. Teikoku shall
have the right, but not be obligated, at its sole discretion, on its own behalf,
to institute, prosecute and control any action or proceeding to restrain
infringement of any Teikoku Patent Rights. Licensee shall provide all reasonable
cooperation required to prosecute such litigation. Teikoku shall have sole
control of any such suit and all negotiations for its settlement or compromise;
provided, however, that (i) Teikoku shall keep Licensee informed and consult
with Licensee with respect to any such proceeding and (ii) Teikoku shall not
settle or compromise any such suit or enter into any agreement or consent order
for the settlement or compromise thereof without the prior written consent of
Licensee, which consent shall not be unreasonably withheld.



25

--------------------------------------------------------------------------------



(b)    Step-in Right for Licensee. If, prior to the expiration of three (3)
months from said Infringement Notice, (i) (A) Teikoku has not obtained a
discontinuance of an alleged infringement of the Teikoku Patent Rights by a
Third Party or brought an infringement action or proceeding or otherwise taken
appropriate action to abate such infringement, or (B) if Teikoku shall notify
Licensee at any time prior thereto of its intention not to bring suit against an
alleged infringer and (ii) such infringement or unfair competition is not de
minimis and is adverse to an Licensed Product in the Field in the Territory,
then Licensee shall have the right, but not be obligated, to institute,
prosecute and control any action or proceeding to restrain such infringement.
Teikoku agrees to be joined as a party plaintiff if necessary to prosecute any
such action or proceeding and shall provide all reasonable cooperation,
including any necessary use of its name, required to prosecute any such
litigation. Teikoku shall have the right to join any such action, using counsel
of its own choosing and at its own expense. Licensee shall have sole control of
any such suit and all negotiations for its settlement or compromise; provided,
however, that (i) Licensee shall keep Teikoku informed and consult with Teikoku
with respect to any such proceeding and (ii) Licensee shall not settle or
compromise any such suit or enter into any agreement or consent order for the
settlement or compromise thereof without the prior written consent of Teikoku,
which consent shall not be unreasonably withheld.
(c)    Costs and Recoveries from Infringement Action. Each Party shall assume
and pay all of its own out-of-pocket costs incurred in connection with any
litigation or proceedings described in this Section 11.3 including, without
limitation, the fees and expenses of that Party’s counsel. Any recovery obtained
by any Party as a result of any proceeding described in this Section 11.3, by
settlement or otherwise, shall be applied in the following order of priority:
(i) first, to reimburse each Party for all litigation costs in connection with
such proceeding paid by that Party and not otherwise recovered (on a pro rata
basis based on each Party’s respective litigation costs, to the extent the
recovery was less than all such litigation costs); and (ii) second, the
remainder of the recovery shall be shared and paid [ * ]
(d)    Declaratory Actions and Counterclaims Against Licensee or Teikoku. In the
event that an action alleging invalidity or non-infringement of any of the
Teikoku Patent Rights shall be brought against Teikoku or Licensee, Teikoku, at
its sole discretion, shall have the right, but not be obligated, within [ * ]
after the commencement of such action, to take or regain control of the action
at its own expense. If Teikoku shall determine not to exercise this right,
Licensee may take over or remain as lead counsel for the action at Licensee’s
sole discretion. Any recovery obtained from such litigation, proceeding or
settlement shall be shared in accordance with Section 11.4(c).



26

--------------------------------------------------------------------------------



11.4    Infringement or Third Party Rights.
(a)    Infringement Claims. With respect to any and all claims instituted by
Third Parties for patent infringement involving the manufacture, use, offer for
sale or sale of an Licensed Product in the Field in the Territory during the
Term, Licensee shall promptly notify Teikoku of such claim and the Parties shall
discuss in good faith such infringement and determine the best course of action.
If the Parties cannot agree on the best course of action after such good faith
discussions and Licensee in good faith believes that the claim is significant
and adverse to the manufacture, use, offer for sale or sale of an Licensed
Product in the Field in the Territory during the Term, then Licensee may proceed
with what it deems to be the best course of action in its good faith judgment
under the terms of this provision (either this course of action or the agreed
upon course of action will be referred to herein as “Course of Action”). Except
for any such claims for which Teikoku is obligated to indemnify Licensee under
Section 9.2, Licensee shall have the right, but not be obligated, at its sole
discretion, on its own behalf, to pursue any Course of Action. Teikoku agrees to
be joined as a party if necessary to pursue any Course of Action and shall
provide all reasonable cooperation, including any necessary use of its name,
required for such Course of Action. Licensee shall have sole control of any such
Course of Action, including without limitation any associated settlement or
compromise; provided, however, that (i) Licensee shall keep Teikoku informed and
consult with Teikoku with respect to any such Course of Action and (ii) Licensee
shall not settle or compromise any such action or proceeding or enter into any
agreement or consent order for the settlement or compromise thereof without the
prior written consent of Teikoku, which consent shall not be unreasonably
withheld.
(b)    Step-in Right for Teikoku. If, prior to the expiration of [ * ] from said
claim being brought, or such sooner period as may be necessary to appropriately
respond to said claim, Licensee has not elected to pursue any Course of Action,
or if Licensee shall notify Teikoku at any time prior thereto of its intention
not to pursue any Course of Action, then Teikoku shall have the right, but not
be obligated, to defend and control such action or proceeding. Licensee shall
provide all reasonable cooperation required to defend such claim, including any
necessary use of its name. Teikoku shall have sole control of any such defense
and all negotiations for its settlement or compromise; provided, however, that
(i) Teikoku shall keep Licensee informed and consult with Licensee with respect
to any such Course of Action and (ii) Teikoku shall not settle or compromise any
such suit or enter into any agreement or consent order for the settlement or
compromise thereof without the prior written consent of Licensee, which consent
shall not be unreasonably withheld.
(c)    Costs and Expenses from Defending an Infringement Action. Licensee may [
* ]



27

--------------------------------------------------------------------------------



ARTICLE 12
MISCELLANEOUS
12.1    Consideration. The Parties acknowledge that each of the licenses and
rights granted by Teikoku in Article 2 and each of the provisions of this
Agreement for efforts or assistance by Teikoku and access to Teikoku
Intellectual Property, individually and collectively, constitute good, valuable,
and sufficient consideration for each and all of the fees and payments called
for hereunder and for each and all of the other obligations of Licensee and its
Affiliates; and the Parties further acknowledge that the individual and
collective rights under and access to Teikoku Patent Rights and Teikoku Know-How
renders the way in which those fees and payments hereunder are determined, and
their duration, appropriate and desirable as a matter of convenience.
12.2    Assignment. This Agreement may not be assigned or otherwise transferred
(in whole or in part, whether voluntarily, by operation of law or otherwise) by
either Party without the prior written consent of the other Party (which consent
shall not be unreasonably withheld); provided, however, that such consent shall
not be required in connection with (a) assignment or transfer to an Affiliate of
the Party; (b) a merger, consolidation or reorganization of the Party, (c) a
sale or transfer of all or substantially all of the voting stock, or all or
substantially all of the assets, of the Party, or (d) [ * ] Notwithstanding the
foregoing, any such assignment or transfer to an Affiliate shall not relieve the
assigning Party of its responsibilities for performance of its obligations under
this Agreement. The rights and obligations of the Parties under this Agreement
shall be binding upon and inure to the benefit of the successors and permitted
assigns of the Parties. Any attempted assignment not in accordance with this
Agreement shall be void.
12.3    Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
12.4    Notices. Notices to Teikoku shall be addressed to:
Teikoku Pharma USA, Inc.
1718 Ringwood Avenue
San Jose, CA 95131
Attention: [ * ]
With a copy to:    Jones Day
l00 High Street, 21st Floor
Boston, MA 02110-1781
Attention: [ * ]
Email: [ * ]
Notices to Licensee shall be addressed to:
Eagle Pharmaceuticals, Inc.
50 Tice Boulevard, Suite 315
Woodcliff Lake, NJ 07677
Attention: [ * ]

28

--------------------------------------------------------------------------------



With a copy to:    Sills Cummis & Gross P.C.
One Riverfront Plaza
Newark, NJ 07102
Attention: [ * ]
Either Party may change the address to which notices shall be sent by giving
notice to the other Party in the manner herein provided. Any notice required or
provided for by the terms of this Agreement shall be in writing and shall be (i)
sent via a reputable overnight courier service, or (ii) sent by facsimile
transmission, in each case properly addressed in accordance with the paragraphs
above. The effective date of any notice shall be the actual date of receipt by
the Party receiving the same.
12.5    Amendment. No amendment, modification or supplement of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized representative of each Party.
12.6    Waiver. No provision of this Agreement shall be waived by any act,
omission or knowledge of a Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party.
12.7    Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts and such counterparts taken together shall constitute one and the
same agreement. This Agreement may be executed by facsimile signatures, which
signatures shall have the same force and effect as original signatures.
12.8    Descriptive leadings. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.
12.9    Governing Law; Dispute Resolution. This Agreement shall be governed and
construed in accordance with the laws of the State of New York, without giving
effect to any choice of law provisions thereof. Prior to bringing a legal action
against the other Party, such dispute shall be separately negotiated by the
Parties hereto in good faith and all reasonable efforts undertaken to settle
amicably such matters before resorting to further legal recourse, as follows:
upon the occurrence of a dispute between the Parties, including, without
limitation, any breach of this Agreement or any obligation relating thereto, or
any dispute with respect to whether a product is an Licensed Product, the matter
shall be referred to the chief executive officers of Teikoku and Licensee, or
their designees. The chief executive officers, or their designees, as the case
may be, shall negotiate in good faith to resolve such dispute in a mutually
satisfactory manner for up to thirty (30) days, or such longer period of time to
which the chief executive officers may agree. In the event that such dispute is
not resolved within such time period, either Party may bring and thereafter
maintain suit against the other with respect to such dispute; provided, however,
that the exclusive jurisdiction of any such suit shall be the state and federal
courts located in New York County, New York, and the Parties hereby consent to
the exclusive jurisdiction and venue of such courts.



29

--------------------------------------------------------------------------------



12.10    Severability. If any provision hereof should be held invalid, illegal
or unenforceable in any respect in any jurisdiction, the Parties hereto shall
use reasonable efforts to substitute, by mutual written consent, valid
provisions for such invalid, illegal or unenforceable provisions which valid
provisions in their economic effect are sufficiently similar to the invalid,
illegal or unenforceable provisions that it can be reasonably assumed that the
Parties would have entered into this Agreement with such valid provisions. In
case such valid provisions cannot be agreed upon, the invalid, illegal or
unenforceable provisions of this Agreement shall not affect the validity of this
Agreement as a whole, unless the invalid, illegal or unenforceable provisions
are of such essential importance to this Agreement that it is to be reasonably
assumed that the Parties would not have entered into this Agreement without the
invalid, illegal or unenforceable provisions.
12.11    Entire Agreement of the Parties. This Agreement and the Schedules
hereto, constitutes and contains the complete, final and exclusive understanding
and agreement of the Parties and cancels and supersedes any and all prior
negotiations, correspondence, understandings and agreements whether oral or
written, between the Parties respecting the subject matter hereof and thereof.
12.12    Independent Parties. The relationship between the Parties created by
this Agreement is one of independent contractors and is not a joint venture,
partnership or any similar arrangement. Neither Party shall have the power or
authority to bind or obligate the other except as expressly set forth in this
Agreement.
12.13    Accrued Rights; Surviving Obligations. Unless explicitly provided
otherwise in this Agreement, termination, relinquishment or expiration of this
Agreement for any reason shall be without prejudice to any rights that shall
have accrued to the benefit to any Party prior to such termination,
relinquishment or expiration, including damages arising from any breach
hereunder. Such termination, relinquishment or expiration shall not relieve any
Party from obligations which are expressly indicated to survive termination or
expiration of the Agreement. Without limiting the foregoing, the obligations and
rights set forth in Sections 2.1(c), 5.8, 6.1, 10.4 10.6, 10.7, and Article 1
(to the extent required to enforce other surviving rights or obligations),
Article 8, Article 9 and Article 12 hereof shall survive the termination or
expiration of this Agreement.
12.14    Certain Remedies. Each Party acknowledges and agrees that the other
Party would be irreparably damaged if any of the provisions of this Agreement
(other than provisions involving the payment of money) are not performed by a
Party in accordance with their specific terms, and that any breach of, or
failure to perform or comply with, this Agreement by a Party could not be
adequately compensated in all cases by monetary damages alone. Accordingly, in
addition to any other right or remedy to which a Party may be entitled at law or
in equity, it shall be entitled to enforce any provision of this Agreement
(other than provisions involving the payment of money) by a decree of specific
performance and to temporary, preliminary and permanent injunctive relief to
prevent breaches or threatened breaches of any of the provisions of this
Agreement, without posting any bond or other undertaking.
12.15    Expenses. Unless otherwise provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party that shall have incurred the same and the
other Party shall have no liability relating thereto.

30

--------------------------------------------------------------------------------



12.16    No Third Party Beneficiaries. No person or entity other than the
Parties hereto and their respective Affiliates, successors and permitted assigns
shall be deemed an intended beneficiary hereunder or have any right to enforce
any obligation of this Agreement.
12.17    No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against either Party.
[Signature Page Immediately Follows



31

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement as of the Effective Date.
TEIKOKU PHARMA USA, INC.
By:        
Name:         
Title:         
EAGLE PHARMACEUTICAL, INC.
By:        
Name:         
Title:         
SIGNATURE PAGE TO LICENSE AGREEMENT



32

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



Schedule 1
Teikoku Patent Rights
[ * ]





33

--------------------------------------------------------------------------------



Schedule 2.4
Assignment Agreement



34

--------------------------------------------------------------------------------

Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



Schedule 4.4
Wire Transfer Instructions for Payments to Teikoku
[ * ]

35